                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


CORTNEY WILSON, #264775,

                     Petitioner,

                                                   Case Number 1:18-CV-12450
v.                                                 Honorable Thomas L. Ludington

KEVIN LINDSEY,

                  Respondent.
________________________________/

            ORDER DISMISSING THE PETITION FOR A WRIT OF
      HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                                              I.

       On July 9, 2018, Michigan prisoner Cortney Wilson (“Petitioner”), currently confined at

the G. Robert Cotton Correctional Facility in Jackson, Michigan, filed a pro se, one-page

pleading, which the Court construes as a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254, challenging his convictions/probation violations in two Genesee County Circuit

Court cases, Case No. 13-033401-FH and Case No. 13-033412-FH. Petitioner was discharged

from his sentences in Case No. 13-033401-FH on May 9, 2018. See Pet., p. 1; Petitioner’s

Offender Profile, Michigan Department of Corrections Offender Tracking Information System

(“OTIS”), https://mdocweb.state.mi.us/otis2/otis2.aspx; Register of Actions, People v. Wilson,

No. 13-033401-FH (Genesee Co. Cir. Ct.). Petitioner was sentenced on his probation violations

in Case No. 13-033412-FH on April 30, 2018. See Petitioner’s Offender Profile, Michigan

Department    of    Corrections    Offender   Tracking    Information    System     (“OTIS”),

https://mdocweb.state.mi.us/otis2/otis2.aspx; Register of Actions, People v. Wilson, No. 13-
033412-FH (Genesee Co. Cir. Ct.). The petition for a writ of habeas corpus will be dismissed.

A certificate of appealability and leave to proceed in forma pauperis on appeal will also be

denied.

                                                  II.

          Promptly after the filing of a habeas petition, a preliminary review of the petition must be

undertaken to determine whether “it plainly appears from the face of the petition and any

exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary consideration,

the Court determines that the petitioner is not entitled to relief, the Court must summarily dismiss

the petition. Id., Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has duty to

“screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes petitions

which raise legally frivolous claims, as well as those containing factual allegations that are

palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999).

                                                  A.

          Petitioner challenges his probation violation proceedings in Case No. 13-033401-FH. A

federal court may only entertain a habeas petition on “behalf of a person in custody pursuant to

the judgment of a State court only on the ground that he [or she] is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a) (emphasis added).

Once a sentence for a conviction has fully expired, a habeas petitioner is no longer “in custody”

for that offense and cannot bring a habeas petition directed solely at that conviction.

Lackawanna Cty. Dist. Att’y v. Coss, 532 U.S. 394, 401 (2001); Maleng v. Cook, 490 U.S. 488,

490-91 (1989); Carafas v. LaVallee, 391 U.S. 234, 238 (1968).




                                                  -2-
       The record before this Court shows that Petitioner was discharged from state custody on

his convictions and sentences in Case No. 13-033401-FH on May 9, 2018 before he filed his

federal habeas petition on July 9, 2018. Consequently, the Court lacks subject matter jurisdiction

over Petitioner’s habeas claims challenging such matters.

                                                 B.

       Petitioner also challenges his probation violation proceedings in Case No. 13-033412-FH.

It is well-settled that a state prisoner filing a petition for a writ of habeas corpus under 28 U.S.C.

§2254 must first exhaust all state remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999) (“state prisoners must give the state courts one full fair opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir. 1994). The claims must be “fairly presented”

to the state courts, meaning that the petitioner must have asserted both the factual and legal bases

for the claims in the state courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); see

also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). The claims must also be raised in

the state courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir.

1984). A Michigan prisoner must present each issue he seeks to raise in a federal habeas

proceeding to the Michigan Court of Appeals and the Michigan Supreme Court to satisfy the

exhaustion requirement. Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v. Burke,

49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). The burden is on the petitioner to prove exhaustion.

Rust, 17 F.3d at 160.

       Petitioner fails to meet his burden. Rather, the record indicates that he was sentenced on

the probation violations in Case No. 13-033412-FH on April 30, 2018 – and he neither alleges




                                                -3-
nor establishes that he exhausted state court remedies as to any habeas claims arising from that

case.

        A federal court has discretion to stay a mixed habeas petition, containing both exhausted

and unexhausted claims, to allow a petitioner to present the unexhausted claims to the state

courts in the first instance and then return to federal court on a perfected petition. Rhines v.

Weber, 544 U.S. 269, 276 (2005).           Stay and abeyance is available only in “limited

circumstances” such as when the one-year statute of limitations applicable to federal habeas

actions poses a concern, and when the petitioner demonstrates “good cause” for the failure to

exhaust state court remedies before proceeding in federal court and the unexhausted claims are

not “plainly meritless.” Id. at 277.

        Petitioner does not request a stay nor indicate that his circumstances justify a stay. None

of Petitioner’s potential habeas claims are exhausted. In such a case, a non-prejudicial dismissal

of the petition is appropriate.    See Hines v. Romanowski, No. 2:14-CV-13983, 2014 WL

5420135, *2 (E.D. Mich. Oct. 22, 2014) (dismissing case where all claims were unexhausted);

Wilson v. Warren, No. 06-CV-15508, 2007 WL 37756, *2 (E.D. Mich. Jan. 4, 2007) (“a stay of

petitioner’s application for a writ of habeas corpus would be inappropriate, because all of

petitioner’s claims are unexhausted and thus, the Court lacks jurisdiction over the petition while

the petitioner pursues his claims in state court”). Accordingly, a stay is unwarranted and a non-

prejudicial dismissal is appropriate.

                                               III.

        Before Petitioner may appeal this decision, a certificate of appealability must issue. 28

U.S.C. § 2253(c)(1)(a); FED. R. APP. P. 22(b). A certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

                                               -4-
§ 2253(c)(2). When a court denies relief on procedural grounds without addressing the merits, a

certificate of appealability should issue if it is shown that jurists of reason would find it debatable

whether the petitioner states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the court was correct in its procedural ruling. Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000). Reasonable jurists could not debate the correctness of

the Court’s procedural ruling. Accordingly, the Court will deny a certificate of appealability.

The Court will also deny leave to proceed in forma pauperis on appeal as an appeal cannot be

taken in good faith. See FED. R. APP. P. 24(a).

                                                             IV.

       Accordingly, it is ORDERED that the claims arising out of Case No. 13-033401-FH are

DISMISSED with prejudice.

       It is further ORDERED that the claims arising out of Case No. 13-033412-FH are

DISMISSEED without prejudice.

       It is further ORDERED that a certificate of appealability and leave to appeal in forma

pauperis are DENIED.

                                                                                 s/Thomas L. Ludington
                                                                                 THOMAS L. LUDINGTON
                                                                                 United States District Judge
Dated: December 10, 2018


                                              PROOF OF SERVICE

                     The undersigned certifies that a copy of the foregoing order was served
                     upon each attorney or party of record herein by electronic means or first
                     class U.S. mail on December 10, 2018.

                                                       s/Kelly Winslow
                                                       KELLY WINSLOW, Case Manager




                                                             -5-
